Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/18/2022 has been entered Claims 1-5, 7-11 and 13-15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every claim objection rejection previously set forth in the Non-Final Office Action mailed 01/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rontal (US 5727575), further in view of Perry (US 4765037) and further in view of Kohanek (US 5730161).
In regards to Claim 1, 2, and 5, Rontal, in the same field of endeavor discloses, a hair retaining device (Figure 2; Column 4, Lines 8-25), comprising: a tubular base member (Figure 2, 10; Column 4, Lines 8-25) defining an interior volume (Figure 4, 21; Column 4, Lines 39-35); the tubular base member configured to surround a length of a wearer's hair (Figure 2, 2; Column 4, Lines 8-25); the tubular base member having a first terminal end (Figure 2, 3; Column 3, Lines 57-64) and a second terminal end (Figure 2, 4; Column 3, Lines 57-64); the tubular base member further comprising a flexible opening (Figure 1, via 11; Column 4, Lines 1-8) on a first terminal end; the flexible opening configured to widen to allow hair to pass therethrough (Figure 2, shows the wrapping of the hair allowing it through the device; Column 4, Lines 8-25).  Rontal further discloses a hair tie clip 8 affixed to the first terminal end of the tubular base member configured to removably secure to a hair tie that is secured around a portion of the wearer's hair.
Rontal is silent regarding, an adjustable and flexible strap disposed outwardly from the second terminal end of the tubular base member and a clothing clip disposed on a distal end of the strap, the clothing clip configured to secure the strap to an article of clothing and the hair tie clip being an annular member.
Perry, teaches an adjustable and flexible strap (Figure 3, 10; Column 1, Lines 60-70) disposed outwardly and a clothing clip (Figure 3, 18; Column 2, Lines 20-26) disposed on a distal end of the strap; the clothing clip (Figure 3, 18; Column 2, Lines 20-26) configured to secure the strap to an article of clothing (Figure 3). One end of the strap being attached to a device (pacifier) and at the other end to clothing to secure the device in place (Column 1, Lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Rontal’s hair retaining device by incorporating Perry’s strap with a clothing clip on one end and the other end to the tubular base to keep the hair retaining device in place in order to keep the hair retaining device in place against the user back.  
Kohanek, in the same field of endeavor discloses and a hair tie clip 6 affixed to the first terminal end of the tubular base member (Figure 4), the hair tie clip comprising an annular member 100 configured to removably secure to a hair tie that is secured around a portion of the wearer's hair (Figure 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify with Kohanek’s annular member since such modification would have been a substitution of functionally equivalent attaching means to obtain predictable results.
Regarding Claim 4, Rontal teaches the tubular base member is a textile (abstract).
Regarding Claim 7, 8, 11, 13, Rontal discloses a hair retaining device (Figure 5), comprising: 11a planar base member 10 having a first side 5 on the left side and a second side 5 on the right side configure to surround a length of a wearer’s hair, wherein the first side and the second side are opposing lateral edges of the base member; a plurality of fasteners 11 disposed on the first side of the planar base member; a plurality of complementary receivers 11 disposed on the second side of the planar base member; wherein each of the plurality of complementary receivers is configured to receive one of the plurality of fasteners (Column 4, Lines 46-54). Rontal further discloses a hair tie clip 8 affixed to the first terminal end of the tubular base member configured to removably secure to a hair tie that is secured around a portion of the wearer's hair.
Rontal is silent to an adjustable and flexible strap disposed outwardly from a lower longitudinal edge of the planar base member and a clothing clip disposed on a distal end of the strap to attach to a wearer’s clothing, the clothing clip comprising a pair of jaws biased to a closed position, the clothing clip configured to secure the strap to an article of clothing; and the hair tie clip being an annular member.
Perry teaches a strap (Figure 3, 10; Column 1, Lines 60-70) disposed outwardly and a clothing clip (Figure 3, 18; Column 2, Lines 20-26) disposed on a distal end of the strap, the clothing clip comprising a pair of jaws biased to a closed position (Column 2, Lines 27-32; discloses that the clip has movable jaws meaning then remain in the closed position). One end of the strap being attached to a device (pacifier) and at the other end to clothing to secure the device in place (Column 1, Lines 20-25). Kohanek, in the same field of endeavor discloses and a hair tie clip 6 affixed to the first terminal end of the tubular base member (Figure 4), the hair tie clip comprising an annular member 100 configured to removably secure to a hair tie that is secured around a portion of the wearer's hair (Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Rontal’s hair retaining device by incorporating Perry’s strap with a clothing clip on one end of the strap and the other end to be attached to the tubular base to keep the hair retaining device in place in order to keep the hair retaining device in place against the user back, and to further  modify Rontal with Kohanek’s annular member since such modification would have been a substitution of functionally equivalent attaching means to obtain predictable results.
Regarding Claim 10, Rontal teaches the tubular base member is a textile (abstract).
Regarding Claim 14, Rontal discloses the flexible opening (Figure 1, via 11; Column 4, Lines 1-8) on the first terminal end (Figure 2, 3; Column 3, Lines 57-64) has a diameter that is less than a diameter of the tubular base member, such that a width of the tubular base member tapers inwardly toward the first terminal end thereof (tapering toward the first terminal is completed through the fastening straps, wherein only one is necessary (Column 3, Lines 55-65), therefore the one strap can be located near the first terminal end allowing for the fabric to be wider toward the second terminal end).
Regarding Claim 15, Rontal discloses width of the planar base member 10 tapers outwardly toward a lower terminal end of the planar base member (tapering outward the planar base member is completed through the fastening straps, wherein only one is necessary (Column 3, Lines 55-65), therefore the one strap can be located near the first terminal end allowing for the fabric to be wider toward the lower terminal end), such that a width of the upper terminal end of the planar base member is less than the width of the lower terminal end of the planar base member.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rontal further in view of Perry and Kohanek and further in view of Frame (US 5472003).
Regarding Claims 3 and 9, Rontal/Perry/Kohanek discloses the invention substantially as claimed.  However, Rontal and Kohanek do not disclose the tubular base member/planar base member comprises an elastic material. 
Frame, discloses the tubular base member (Figure 1; 12) comprising an elastic material from a selection of other materials (elastic and non-elastic), (column 2 line 17- column 3 line 7) for aesthetics, convenience, safety needs, and health of the user long hair and to keep it under control when needed.  It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Rontal/Perry/Kohanek’s tubular base member to make it as an elastic material as taught by Frame since such modification would have been obvious for aesthetics, convenience, safety needs, and health of the user long hair.  Also, the selection of elastic or non-elastic materials would have been obvious. 

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Arguments in regards to Rontal as modified by Perry on pages 7 and 8 of Applicant’s remarks are moot in view of the above rejections.  
In response to applicant's argument that Rontal and Perry is improper because Examiner's rationale for modifying Rontal with the adjustable strap from Perry is based on information gleaned solely from Applicant's specification.  The examiner disagree.  See MPEP 2144 (II) “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, in response to Applicant’s argument that the modification of Rontal with Perry’s strap is not obvious, the modification of Rontal with Perry is to restrict the movement of the hair through securing the clip to clothing as such is taught in a similar fashion by Perry to tether the device to a wearer’s clothing (Column 1, Lines 25-43) on one end and the other end on a child’s mouth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772